Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 20, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims state the first UCI is transmitted with a format carrying a small quantity and a large quantity.  It is unclear how the first UCI can be sent in a format that carries both large and small quantities of bits.  Further the claim states the second UCI is transmitted with a format for large or small quantities of bits when the same method (1 and 4) are used.  It is unclear how UCI can transmit both small and large quantities of data within the same method.
Appropriate correction required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-15, 18-21, 24, 27-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 3GPP “Handling of PUCCH transmission with partial overlap” hereinafter “3GPP” cited in Applicant’s IDS published February 2018.

Regarding claims 1, 15, and 24, 3GPP teaches an UCI transmission method and terminal with a transceiver and memory configured to:
Determining a first transmission resource for first UCI and second transmission resources for second UCI (SR and HARQ signaling (first/second UCI); Section 2.1 paragraphs 1-4); and
Transmitting, when the first transmission resource overlaps at least two second transmission resources in the time domain, the first and second UCI simultaneously on at least one of the second transmission resources (the HARQ-ACK and SR can partially overlap in multiple slots; Section 2.1 paragraph 4.  See Table 1, alt 4 which talks about 

Regarding claim 8, 3GPP teaches an UCI reception method comprising:
Determining a first transmission resource for first UCI and second transmission resources for second UCI (SR and HARQ signaling (first/second UCI); Section 2.1 paragraphs 1-4); and
receiving, when the first transmission resource overlaps at least two second transmission resources in the time domain, the first and second UCI simultaneously on at least one of the second transmission resources (the HARQ-ACK and SR can partially overlap in multiple slots; Section 2.1 paragraph 4.  Table 1 teaches transmitting the AN and SR resources on the overlapping symbols at the same time, see alt 4 for format 1.  Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots)).

Regarding claims 4, 5, 18, 19, 27, and 28 3GPP teaches when the first and second UCI are SR and HARQ-ACK, the simultaneous transmission comprises transmitting the first and second UCI simultaneously on each of the at least two second transmission resources (Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots).

Regarding claims 11 and 12, 3GPP teaches when the first and second UCI are SR and HARQ-ACK, the simultaneous transmission comprises transmitting the first and second UCI simultaneously on each of the at least two second transmission resources (Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots).

Regarding claims 6, 20, and 29 3GPP teaches the first UCI is transmitted with a PUCCH format for carrying a small quantity of bits (Section 2.1 teaches formats 0 and 2 can be used for transmission which correspond to small quantities of bits).

Regarding claims 7, 21, 30 3GPP teaches the predetermined second resources a first second transmission resource or last second transmission resource (Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots.  In the event all the slots are used (or there are only two resources), then this reads on the claimed first, second, or last of the second resources).

Regarding claim 13 3GPP teaches the first UCI is transmitted with a PUCCH format for carrying a small quantity of bits (Section 2.1 teaches formats 0 and 2 can be used for transmission which correspond to small quantities of bits).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRANDON M RENNER/Primary Examiner, Art Unit 2419